Title: From Thomas Jefferson to the Earl of Buchan, 10 July 1803
From: Jefferson, Thomas
To: Buchan, the Earl of


          
            My Lord
            Washington July 10, 1803.
          
          I recieved through the hands of mr Lenox, on his return to the US. the valuable volume you were so good as to send me on the life & writings of Fletcher of Saltoun. the political principles of that patriot were worthy the purest periods of the British constitution. they are those which were in vigour at the epoch of the American emigration. our ancestors brought them here, and they needed little strengthening to make us what we are. but in the weakened condition of English whiggism at this day, it requires more firmness to publish and advocate them, than it then did to act on them. this merit is peculiarly your Lordship’s; and no one honours it more than myself; freely admitting, at the same time, the right of a nation to change it’s political principles and constitution at will, and the impropriety of any but it’s own citizens, censuring that change. I expect your Lordship has been disappointed, as I acknowledge I have been, in the issue of the convulsions on the other side the channel. this has certainly lessened the interest which the Philanthropist warmly felt in those struggles. without befriending human liberty, a gigantic force has risen up which seems to threaten the world. but it hangs on the thread of opinion, which may break from one day to another. I feel real anxiety on the conflict in which your nation is again engaged; and bless the almighty being who in gathering together the waters under the heavens into one place, divided the dry lands of your hemisphere, from the dry lands of ours, and said, “here, at least, be there peace.” I hope that peace and amity with all nations will long be the charter of our land, and that it’s prosperity under this charter will re-act on the mind of Europe, and profit her by the example. my hope of preserving peace for our country is not founded in the quaker principle of non resistance under every wrong, but in the belief that a just and friendly conduct on our part will procure justice and friendship from others, and that, in the existing contest, each of the combatants will find an interest in our friendship.   I cannot say we shall be unconcerned spectators of the combat. we feel for human sufferings; and we wish the good of all. we shall look on therefore with the sensations which these dispositions and the events of the war will produce.
          I feel a pride in the justice which your lordship’s sentiments render to the character of my illustrious countryman Washington. the moderation of his desires and the strength of his judgment enabled him to calculate correctly that the road to that glory which never dies is to use power for the support of the laws and liberties of our country, not for their destruction, and his will accordingly survive the wreck of every thing now living.
          Accept, my Lord, the tribute of esteem from one who renders it with warmth to the disinterested friend of mankind, and assurances of my very high consideration & respect
          
            Th: Jefferson
          
        